DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-15 are pending.  

Response to Arguments

Applicant's arguments filed 3/18/2022 have been fully considered but they are not persuasive.

Applicant argues on page 7 that:
“Shin fails to teach or suggest "determining a difference between traffic conditions prediction data generated at a first link of the route traversed by the vehicle regarding the second link and the updated historical measured traffic conditions data." Despite Shin teaching updating traffic conditions along a route, Shin is directed to generating alternative routes if traffic conditions warrant traversing another route. See, e.g., Shin, [0006]-[0011]. That is, and as discussed at Shin, [0074]-[0077], current traffic speeds are determined, for example, at particular links of a route. In turn, those determined current traffic speeds are compared to historical traffic speeds associated with the same links of the route.”.
Examiner respectfully disagrees,  Examiner notes that speed along a route is a traffic condition as noted in application on paragraph 0012 “the historical measured traffic conditions data is characterized based upon at least one of: a speed at which the vehicle is traveling;” 
Applicant argues that Shin teaches “current traffic speeds are determined, for example, at particular links of a route. In turn, those determined current traffic speeds are compared to historical traffic speeds associated with the same links of the route.” as noted in arguments above.
the changes in actual/measured speeds and historical/stored speeds are used to determine update and changes in route.
Examiner also notes that the traffic condition predicted data in the application is attained from old historical data stored.  The updated historical measured traffic conditions data is the new measured data from current measured data in the application.  The difference of new and old traffic data determines a change in accuracy because the current (.i.e. updated historical data) is now different from the old past data (i.e. predicted data) 
Shin teaches historical data in the past which is used to estimate/predict times  of travel  (i.e. traffic conditions prediction data) which are compared to current traffic data (i.e. the updated historical measured traffic conditions data) see (Par 0013, 0038, 0074).  The history data being the old data used as predicted data is compared with new data being the current data used as updated data are compared.

Therefore, Shin teaches “determining a difference between traffic conditions
prediction data generated at a first link of the route traversed by the vehicle regarding the
second link and the updated historical measured traffic conditions data” as claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHIN US 20140074403.

Regarding claim 1, SHIN teaches: A method comprising: 
upon a vehicle (Fig 1 vehicle; Par 0036 “The terminal 110 can be powered with a vehicular electric power”; and Par 070 “the vehicle on the road”) reaching a second link of a route being traversed by the vehicle, (upon reaching second link noted as link B wherein first link noted as link A has ended see Table 1, Par 0776 “links A, B and C”)
obtaining historical measured traffic conditions data and a related weighting term for the second link (historical traffic conditions noted as traffic speed and weighted term noted as classifications of congestion, delay, slow and smooth speeds, wherein upon reaching second link B the information of link a is already stored as initial route speed.  Par 0074 “Based on images of a traffic speed or a traffic density taken by a CCTV, speed by link are classified into congestion, delay, slow and smooth speeds and stored accordingly” and Par 0076 “in a route consisting of links A, B and C with respective speeds as in table 1”); 
wherein the weighting term is configured as a traffic conditions weighting term (Par 0074 “speed by link are classified into congestion, delay, slow and smooth speeds”);
measuring current traffic conditions at the second link (measures current traffic speed of link. Par 0072 “the current speed for each link of the initial route is checked” Table 1 Link A current speed); 
updating the historical measured traffic conditions data with the current, measured traffic conditions (stored data being historical traffic conditions are updated. Par 0007 “the traffic conditions stored in the service server and in the traffic analysis server are updated in real time” and Par 0038 “The traffic analysis server 140 receives and analyzes information on the road and the real-time traffic condition and stores the analysis results such as the traffic condition of each section of the road and information on the traffic condition of the terminal in the database 250 therein.”); 
determining a difference between traffic conditions prediction data generated at a first link of the route traversed by the vehicle regarding the second link and the updated historical measured traffic conditions data (the traffic speeds of the initial route and present time are compared to determine a difference noted as rate of change. Par 0074 “The traffic condition represented by congestion, delay, slow or smooth at the initial route search is compared link-wise to that at the present time, and the rate of change is calculated”); 

updating the related weighting term based upon the determined difference; and 
storing the updated, related weighting term in association with the updated historical measured traffic conditions data.  (based on determined difference noted as change traffic conditions are updated and stored wherein the weight term of congestion, rush hour is also updated and stored. Par 0079 “storing a route for each terminal and traffic conditions for each route and comparing the stored traffic conditions with updated traffic conditions to control the frequency of the route recalculation requests from the terminals 110. If information on traffic conditions such as link-wise speeds, accident and typical congestion time (e.g. rush hour) is further given”)

Regarding claim 2, SHIN teaches:
the first route link was traversed prior to the vehicle reaching the second link.  (Link A raveled prior to Link B; Par 0076 “a route consisting of links A, B and C”)

Regarding claim 3, SHIN teaches:
the related weighting term comprises a percentage-based value indicating accuracy of the traffic conditions prediction data relative to the current measured traffic conditions.  (rate of change links create a percentage threshold that governs recalculation of route considered to be accurate; Par 0074 “The traffic condition represented by congestion, delay, slow or smooth at the initial route search is compared link-wise to that at the present time, and the rate of change is calculated by percentage.” and Par 0072 “The past route needs not be considered in determining the necessity of route recalculation and therefore the accuracy of the method of the present disclosure can be increased by comparing the current traffic condition with the stored traffic condition only from the current location to the destination.”)

Regarding claim 4, SHIN teaches:
adjusting a subsequently generated traffic conditions prediction data regarding the second link to increase accuracy of the subsequently generated traffic conditions prediction data in accordance with the updated historical measured traffic conditions data and the updated, related weighting term. (rate of change links create a percentage threshold that governs recalculation of route considered to be accurate; Par 0074 “The traffic condition represented by congestion, delay, slow or smooth at the initial route search is compared link-wise to that at the present time, and the rate of change is calculated by percentage.” and Par 0072 “The past route needs not be considered in determining the necessity of route recalculation and therefore the accuracy of the method of the present disclosure can be increased by comparing the current traffic condition with the stored traffic condition only from the current location to the destination.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-11, 13 and 15 rejected under 35 U.S.C. 103 as being unpatentable over by SHIN US 20140074403 in view of YOKOI US 20160253902.

  Regarding claim 6, SHIN does not explicitly teach:
adjusting pre-charge timing for a battery of the vehicle based upon the adjusted, subsequently generated traffic conditions prediction data. 
YOKOI teaches:
adjusting pre-charge timing for a battery of the vehicle based upon the adjusted, subsequently generated traffic conditions prediction data.  (Par 0075 “as included in the traffic control system, the management server 11 can manage charging of an EV bus to prevent power deficiency (running out of electric power) by charging for a longer time to control a charge amount to increase if a traffic jam is expected in a bus route ahead from an estimated or predicted road condition.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify vehicle taught by SHIN to have adjusting pre-charge timing for a battery of the vehicle based upon the adjusted, subsequently generated traffic conditions prediction data taught by YOKOI for the purpose of prevent power deficiency (running out of electric power) by charging (Refer to Par 0075) and since it has been held to be within the general skill of a worker in the art to be aware that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

  Regarding claim 7, SHIN teaches:
A system (Fig 1), comprising: 
a database storing historical measured traffic conditions data (Fig 2 #250; Par 0006 “a previous traffic condition stored in the database”); 
a navigation adjustment component  (Fig 1 # 130; Par 0059 “The service server 130 calculates the route using the route searching unit 220 and transmits the calculated route to the navigation client in a route transmission step S412”) that, 
upon a vehicle reaching a second link of a route being traversed by the vehicle , (upon reaching second link noted as link B wherein first link noted as link A has ended see Table 1, Par 0776 “inks A, B and C”);  
obtains historical measured traffic conditions data and a related (historical traffic conditions noted as traffic speed and weighted term noted as classifications of congestion, delay, slow and smooth speeds, wherein upon reaching second link B the information of link a is already stored as initial route speed. Fig 2 #130 receives data from #250 database;  Par 0074 “Based on images of a traffic speed or a traffic density taken by a CCTV, speed by link are classified into congestion, delay, slow and smooth speeds and stored accordingly” and Par 0076 “in a route consisting of links A, B and C with respective speeds as in table 1”); 
wherein the weighting term is configured as a traffic conditions weighting term (Par 0074 “speed by link are classified into congestion, delay, slow and smooth speeds”);
measures current traffic conditions at the second link (measures current traffic speed of link. Par 0072 “the current speed for each link of the initial route is checked” Table 1 Link A current speed); 
updates the historical measured traffic conditions data with the current, measured traffic conditions (stored data being historical traffic conditions are updated. Par 0007 “the traffic conditions stored in the service server and in the traffic analysis server are updated in real time” and Par 0038 “The traffic analysis server 140 receives and analyzes information on the road and the real-time traffic condition and stores the analysis results such as the traffic condition of each section of the road and information on the traffic condition of the terminal in the database 250 therein.”); 
determines a difference between traffic conditions prediction data generated at a first link of the route traversed by the vehicle regarding the second link and the updated historical measured traffic conditions data (the traffic speeds of the initial route and present time are compared to determine a difference noted as rate of change. Par 0074 “The traffic condition represented by congestion, delay, slow or smooth at the initial route search is compared link-wise to that at the present time, and the rate of change is calculated”); 
updates the related weighting term based upon the determined difference; stores the updated, related weighting term in association with the updated historical measured traffic conditions data in the database .  (based on determined difference noted as change traffic conditions are updated and stored wherein the weight term of congestion, rush hour is also updated and stored. Par 0079 “storing a route for each terminal and traffic conditions for each route and comparing the stored traffic conditions with updated traffic conditions to control the frequency of the route recalculation requests from the terminals 110. If information on traffic conditions such as link-wise speeds, accident and typical congestion time (e.g. rush hour) is further given”); and 
upon a subsequent traversal of the route (Fig 3 # 5 minute travel such link “A” traveling to link “B” Par  0076), adjusts subsequently generated traffic conditions prediction data based upon the updated, related weighting term and the updated historical measured traffic conditions data (Fig 3 #S322 change route); and a controller (Fig 1 and Fig 3 #110)  to which the adjusted, subsequently generated traffic conditions prediction is transmitted (Fig 3 S326 transmitted to # 110 navigation client), 
SHIN does not explicitly teach:
adjusting pre-charge timing for a battery of the vehicle based upon the adjusted, subsequently generated traffic conditions prediction data. YOKOI teaches:
adjusting pre-charge timing for a battery of the vehicle based upon the adjusted, subsequently generated traffic conditions prediction data.  (Par 0075 “as included in the traffic control system, the management server 11 can manage charging of an EV bus to prevent power deficiency (running out of electric power) by charging for a longer time to control a charge amount to increase if a traffic jam is expected in a bus route ahead from an estimated or predicted road condition.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify vehicle taught by SHIN to have adjusting pre-charge timing for a battery of the vehicle based upon the adjusted, subsequently generated traffic conditions prediction data taught by YOKOI for the purpose of prevent power deficiency (running out of electric power) by charging (Refer to Par 0075) and since it has been held to be within the general skill of a worker in the art to be aware that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 8, SHIN teaches:
a navigation server from which the traffic conditions prediction data and the subsequently generated traffic conditions prediction data is received.  (Fig 1 #130 Service server; Par 0059 “The service server 130 calculates the route using the route searching unit 220 and transmits the calculated route to the navigation client in a route transmission step S412”)

  Regarding claim 9, SHIN teaches:
each of the historical measured traffic conditions data, the traffic conditions prediction data, and the subsequently generated traffic conditions prediction data comprises one or more data values indicative of traffic conditions along at least one link of the route.  (Par 0014 “detect a traffic condition change by comparing a current traffic condition for each link with the traffic condition stored for each link in the database”)

  Regarding claim 10, SHIN teaches:
the one or more data values reflect one of clear traffic conditions, crowded traffic conditions, and jammed traffic conditions.  (clear traffic conditions noted as smooth,  crowded traffic conditions noted as slow and  jammed traffic conditions noted as congestion. see Par 0074 “link are classified into congestion, delay, slow and smooth speeds and stored accordingly.”)

  Regarding claim 11, SHIN teaches:
the historical measured traffic conditions data is tagged in the database with a time of day during which the vehicle previously traversed the second link of the route.  (Par 0079 “If information on traffic conditions such as link-wise speeds, accident and typical congestion time (e.g. rush hour) is further given”)

Regarding claim 13, SHIN teaches:
the related weighting term comprises a percentage-based value indicating accuracy of the traffic conditions prediction data relative to the current measured traffic conditions.  (rate of change links create a percentage threshold that governs recalculation of route considered to be accurate; Par 0074 “The traffic condition represented by congestion, delay, slow or smooth at the initial route search is compared link-wise to that at the present time, and the rate of change is calculated by percentage.” and Par 0072 “The past route needs not be considered in determining the necessity of route recalculation and therefore the accuracy of the method of the present disclosure can be increased by comparing the current traffic condition with the stored traffic condition only from the current location to the destination.”)

  Regarding claim 15, SHIN teaches:
the historical measured traffic conditions data is characterized based upon at least one of: 
a speed at which the vehicle is traveling; the amount of times the vehicle brakes; relative position of the vehicle; and relative motion of the vehicle. (Par 0079 “If information on traffic conditions such as link-wise speeds, accident and typical congestion time (e.g. rush hour) is further given”)

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over by SHIN US 20140074403 in view of YOKOI US 20160253902 and in further view of Xu US 6401027.

Regarding claim 12, Even though SHIN teaches:
the traffic conditions prediction data generated at a first link of the route traversed by the vehicle regarding the second link is generated at a time. (prediction of route is generated from rush hour and at a particular time which is controlled. Par 0002 “controls the frequency of route recalculations”; and Par 0079 “If information on traffic conditions such as link-wise speeds, accident and typical congestion time (e.g. rush hour) is further given”)
SHIN does not explicitly teach:
the traffic conditions prediction data generated at a first link of the route traversed by the vehicle regarding the second link is generated at the same or similar time of day. .
Xu teaches:
the traffic conditions prediction data generated at a first link of the route traversed by the vehicle regarding the second link is generated at the same or similar time of day.  (Col 4 lines 30-40 “The road traffic data collected at a given time on a given day of a week for a specific road segment is processed so that an average travel time or speed for the road segment at the given time on the given day of the week is determined and is used to forecast the travel time or speed in normal road conditions for the road segment at the same time on the same day in the future.”)
Therefore, it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the traffic conditions prediction data generated at a time taught by SHIN to be at the same or similar time of day taught by Xu for the purpose of continuing need to improve the collection of accurate traffic congestion data in order to provide accurate route planning information. (Refer to Col 1 lines 40-45)

Allowable Subject Matter
Claim 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding Claim 5, the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
the subsequently generated traffic conditions prediction data is adjusted according to the following equation: 
adjusted traffic conditions prediction = (traffic conditions prediction * α) + (historical measured traffic conditions * (1- α)) 
wherein α is the related weighing term. 
Regarding Claim 14, the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
 the subsequently generated traffic conditions prediction data is adjusted according to the following equation: 
adjusted traffic conditions prediction = (traffic conditions prediction * α) + (historical measured traffic conditions * (1- α)) 
wherein α is the related weighing term.  
        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859